--------------------------------------------------------------------------------

Exhibit 10.1


2015-000087G


AMENDMENT TO EXTEND CONTRACT OF THE PROVISION OF PHYSICAL &
BEHAVIORAL HEALTH SERVICES UNDER THE GOVERNMENT HEALTH PLAN
PROGRAM


WHEREAS, the Administración de Seguros de Salud de Puerto Rico (“ASES”) and
Triple‑S Salud, Inc. (the “Contractor” and together with ASES, the “Parties”)
have executed a Contract for the Provision of Physical Health and Behavioral
Health Services Under the Government Health Plan within the Commonwealth of
Puerto Rico for the Metro North and West Service Regions, (hereinafter referred
to as the “Agreement”), pursuant to which ASES pays the Contractor a fixed
monthly per capita amount for the rendering of services to beneficiaries of the
Government Health Plan during the Commonwealth of Puerto Rico’s 2016-2017 fiscal
year (the Current PMPM Payments”);


WHEREAS, pursuant to Article 21.6 of the Agreement, ASES exercised its option to
renew the Agreement for a period of one (1) year, beginning July 1, 2017 and
ending to June 30, 2018 (the “Renewal”);


WHEREAS, Article 21.6 provides that “the terms of the renewal shall be
negotiated, but any increase in PMPM Payment shall be subject to ASES’s
determination that the proposed new amount is actuarially sound”;


WHEREAS, the Parties agreed on new PMPM Payments of $183.38 in the Metro North
Service Region and $148.99 in the West Service Region (the “New PMPM Payments”)
for the term of the Renewal, and ASES determined that such payments are
actuarially sound;


WHEREAS, the Parties continue negotiation other terms of the Renewal and must
obtain approval from the Centers for Medicare and Medicaid Services (“CMS”) of
ASES’ actuarial certification of the New PMPM Payments before ASES can apply
such payments to services rendered under the Renewal;


WHEREAS, the Parties has agreed to amend the Agreement to extend its term for a
period of three (3) months (the “Original Extension Period”) and provide a
mechanism to adjust payments to the Contractor to account for the difference
between the Current PMPM Payment and the New PMPM Payment once CMS approves
ASES’ actuarial certification;


WHEREAS, the Parties have agreed to again extend the term of the Agreement for
an additional period of two (2) months to expire on November 30, 2017; and


WHEREAS, all provisions of the Agreement will remain in full force and effect
until such time is amended by mutual written consent.


NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the Parties have agreed to amend the Agreement as follows:
 

--------------------------------------------------------------------------------

AGREED EXTENSION


FIRST:  THE PARTIES HEREBY EXTEND the Agreement for an additional term of two
(2) months, beginning October 1, 2017 and expiring on November 30, 2017 (the
“Additional Extension Period”);


SECOND:  All provisions of the Agreement will remain in full force and effect
during the Additional Extension Period, including the terms of the physical and
behavioral health services provided under the Agreement, with the exception of
the Per Member Per Month (“PMPM”) Payments set forth in Section 22.1.1.1 of the
Agreement, which are hereby amended to reflect the New PMPM Payments, provided
that such rates will be subject to CMS approval of ASES’ actuarial certification
(the “CMS Approval”);


THIRD:  The Parties hereby acknowledge and accept that within thirty (30) days
of the CMS Approval, ASES will pay the cumulative difference between the New
PMPM Payments and the Current PMPM Payments effectuated between July 1, 2017 and
the date of CMS Approval, and will prospectively pay the New PMPM Payments until
the expiration or earlier termination of the Additional Extension Period;


FOURTH:  The Parties further agree that in the event CMS does not approve the
New PMPM Payments, the Parties will commit to engage their respective actuaries
in a joint exercise to address any CMS objections until the CMS Approval is
obtained, and upon such approval, the Parties agree that the rates approved by
CMS shall become the New PMPM Payments of the Additional Extension Period, the
Extension Period and the Renewal for all intents and purposes;


FIFTH:  Due to the exigent circumstances presented by Hurricane Irma and
Hurricane Maria, the Parties hereby acknowledge and agree that any state law
requirements for this Amendment shall be satisfied as soon as circumstances
allow.


ACKNOWLEDGED BY THE PARTIES by their duly authorized representatives on this
28th day of September 2017.





 
Administración de Seguros de Salud de Puerto Rico (ASES)
     
/s/ Angela M. Ávila Marrero
 
Ms. Angela M. Ávila Marrero, Executive Director

 

 
Triple-S Salud, Inc.
      
/s/ Madeline Hernandez Urquiza
 
Madeline Hernandez Urquiza, President


 

--------------------------------------------------------------------------------